EXECUTION VERSION


Exhibit 10.43
JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of February ___, 2018 (this “Joinder Agreement”),
made by the Subsidiaries signatory hereto (each, a “New Guarantor”) in favor of
Bank of America, N.A., as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”) for the Lenders referred
to in that certain Amended and Restated Credit Agreement, dated as of October
20, 2017 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among
Kennedy-Wilson, Inc., a Delaware corporation (the “Parent Borrower”), the
Designated Borrowers from time to time party thereto, Kennedy-Wilson Holdings,
Inc. and its subsidiaries from time to time party thereto as guarantors, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, and Bank of America, N.A. and JPMorgan Chase Bank, N.A. as
L/C Issuers.
1.Each New Guarantor, hereby acknowledges that it has received and reviewed a
copy of the Credit Agreement, and acknowledges and agrees to:
(a)    join the Credit Agreement as a Guarantor, as indicated with its signature
below;
(b)    be bound by all covenants, agreements and acknowledgments attributable to
a Guarantor in the Credit Agreement; and
(c)    perform all obligations and duties required of it by the Credit
Agreement.
2.    Each New Guarantor represents and warrants that the representations and
warranties contained in Article V of the Credit Agreement as they relate to such
New Guarantor or which are contained in any other Loan Document under or in
connection herewith are true and correct in all material respects on and as of
the date hereof, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (i)) after giving effect to such qualification
and (iii) that for purposes of this certification, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.
3.    The name, type of organization, jurisdiction of incorporation or
organization and taxpayer identification number (or, in the case of a Foreign
Subsidiary, the true and correct unique identification number that has been
issued to such Foreign Subsidiary by its jurisdiction of organization, if any)
of each New Guarantor is set forth in Annex I to this Joinder Agreement.




--------------------------------------------------------------------------------




4.    This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement.
5.    Except as expressly supplemented hereby, the Credit Agreement and the
Guaranty shall remain in full force and effect.
6.    THIS JOINDER AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.
KW HANOVER QUAY, LLC
KENNEDY WILSON PROPERTY EQUITY VI, LLC
KENNEDY WILSON PROPERTY SERVICES VI, LLC
KW LV 3 SPONSOR, LLC
KW NB LLC
KW CAMARILLO LAND, LLC,
each as a New Guarantor
By:
    
Name: Kent Mouton
Title: President

ACKNOWLEDGED AND AGREED TO:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:        
Name:
Title:


KENNEDY-WILSON, INC.,
as the Parent Borrower
By:        
Name: Kent Mouton
Title: Vice President




--------------------------------------------------------------------------------






ANNEX I
TO JOINDER AGREEMENT
Name of
Guarantor
Type of Organization
Jurisdiction of Incorporation/Organization
Taxpayer ID/
Identification Number
KW Hanover Quay, LLC
Limited liability company
Delaware
46-3916487
Kennedy Wilson Property Services VI, LLC
Limited liability company
Delaware
46-3920569
Kennedy Wilson Property Equity VI, LLC
Limited liability company
Delaware
46-3916532
KW LV 3 Sponsor, LLC
Limited liability company
Delaware
46-3920650
KW NB LLC
Limited liability company
Delaware
46-3920773
KW Camarillo Land, LLC
Limited liability company
Delaware
46-3920817







